UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	August 31, 2016 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 8/31/16 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (54.6%) (a) Principal amount Value Argentina (Republic of) unsec. notes Ser. ARS, zero %, 12/28/16 (Argentina) ARS 13,500,000 $837,120 Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) 485,000 514,468 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5.00%, 1/27/45 (Brazil) 260,000 243,100 Brazil (Federal Republic of) sr. unsec. unsub. notes 6.00%, 4/7/26 (Brazil) 285,000 318,131 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/25 (Brazil) BRL 1,410 401,141 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) $200,000 232,000 Chile (Republic of) sr. unsec. unsub. notes 3.125%, 1/21/26 (Chile) 840,000 898,714 Colombia (Republic of) sr. unsec. unsub. notes 4.50%, 1/28/26 (Colombia) 200,000 218,658 Colombia (Republic of) sr. unsec. unsub. notes 4.375%, 3/21/23 (Colombia) COP 300,000,000 89,829 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) $150,000 159,000 El Salvador (Republic of) sr. unsec. unsub. bonds Ser. REGS, 7.65%, 6/15/35 (El Salvador) 450,000 479,250 El Salvador (Republic of) 144A unsec. bonds 6.375%, 1/18/27 (El Salvador) 100,000 102,000 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 198,000 200,686 Hungary (Government of) sr. unsec. unsub. notes 6.25%, 1/29/20 (Hungary) $100,000 112,122 Hungary (Government of) sr. unsec. unsub. notes 5.375%, 3/25/24 (Hungary) 184,000 210,919 Hungary (Government of) unsec. notes Ser. 25/B, 5.50%, 6/24/25 (Hungary) HUF 41,580,000 181,162 Indonesia (Republic of) sr. unsec. bonds Ser. FR56, 8.375%, 9/15/26 (Indonesia) IDR 4,500,000,000 368,074 Indonesia (Republic of) sr. unsec. bonds Ser. FR73, 8.75%, 5/15/31 (Indonesia) IDR 3,150,000,000 265,013 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) $200,000 227,750 Malaysia (Government of) sr. unsec. bonds 3.492%, 3/31/20 (Malaysia) MYR 675,000 168,638 Malaysia (Government of) sr. unsec. notes Ser. 115, 3.955%, 9/15/25 (Malaysia) MYR 450,000 113,393 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 11/13/42 (Mexico) MXN 2,985,000 189,250 Mexico (Government of) sr. unsec. bonds Ser. M, 7.75%, 5/29/31 (Mexico) MXN 1,600,000 99,585 Morocco (Kingdom of) 144A sr. unsec. unsub. notes 4.25%, 12/11/22 (Morocco) $200,000 212,750 Peru (Republic of) sr. unsec. unsub. bonds 8.75%, 11/21/33 (Peru) 75,000 121,818 Peru (Republic of) sr. unsec. unsub. bonds 4.125%, 8/25/27 (Peru) 50,000 56,735 Peru (Republic of) 144A sr. unsec. unsub. notes 6.90%, 8/12/37 (Peru) PEN 125,000 39,928 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65%, 11/24/21 (Mexico) MXN 11,000 56,678 Philippine (Republic of) sr. unsec. unsub. bonds 3.95%, 1/20/40 (Philippines) $200,000 232,000 Poland (Republic of) sr. unsec. unsub. notes 5.00%, 3/23/22 (Poland) 305,000 348,966 Poland (Republic of) unsec. bonds 5.25%, 10/25/20 (Poland) PLN 500,000 144,341 Poland (Republic of) unsec. bonds Ser. 726, 2.50%, 7/25/26 (Poland) PLN 730,000 182,596 Romania (Government of) unsec. notes Ser. 10YR, 5.95%, 6/11/21 (Romania) RON 610,000 178,927 Russia (Federation of) sr. unsec. unsub. notes Ser. REGS, 4.875%, 9/16/23 (Russia) $400,000 437,400 Russia (Federation of) unsec. bonds 8.15%, 2/3/27 (Russia) RUB 5,000,000 76,965 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) $200,000 229,000 South Africa (Republic of) unsec. bonds Ser. 2023, 7.75%, 2/28/23 (South Africa) ZAR 2,000,000 130,479 South Africa (Republic of) unsec. bonds Ser. 2032, 8.25%, 3/31/32 (South Africa) ZAR 1,515,000 92,520 South Africa (Republic of) unsec. bonds Ser. R186, 10.50%, 12/21/26 (South Africa) ZAR 1,400,000 104,101 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85%, 11/3/25 (Sri Lanka) $200,000 214,777 Turkey (Republic of) sr. unsec. notes 6.00%, 1/14/41 (Turkey) 400,000 439,000 Turkey (Republic of) unsec. bonds 9.00%, 3/8/17 (Turkey) TRY 800,000 271,049 Turkey (Republic of) unsec. notes 8.80%, 9/27/23 (Turkey) TRY 510,000 165,720 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 5/31/40 (Ukraine) $60,000 19,278 Venezuela (Republic of) sr. unsec. unsub. notes 12.75%, 8/23/22 (Venezuela) 150,000 84,000 Vietnam (Republic of) 144A sr. unsec. bonds 4.80%, 11/19/24 (Vietnam) 200,000 217,024 Total foreign government and agency bonds and notes (cost $11,069,969) CORPORATE BONDS AND NOTES (36.1%) (a) Principal amount Value Basic materials (3.7%) Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) $200,000 $210,640 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. sub. notes 5.25%, 5/12/24 (Brazil) 150,000 155,055 Indo Energy Finance II BV 144A company guaranty sr. notes 6.375%, 1/24/23 (Indonesia) 200,000 137,474 Mexichem SAB de CV 144A company guaranty sr. unsec. notes 4.875%, 9/19/22 (Mexico) 200,000 219,176 Capital goods (0.6%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696%, 9/16/23 (Brazil) 111,000 117,799 Communication services (0.9%) Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 200,000 181,000 Consumer cyclicals (0.5%) Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6.00%, perpetual maturity (Cayman Islands) 100,000 102,750 Consumer staples (2.7%) Cencoused SA 144A company guaranty sr. unsec. unsub. notes 4.875%, 1/20/23 (Chile) 200,000 213,715 JBS Investments GmbH 144A company guaranty sr. unsec. notes 7.75%, 10/28/20 (Austria) 200,000 212,500 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7.25%, 6/1/21 (Brazil) 100,000 103,500 Financials (9.6%) Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.875%, 9/16/26 (Peru) 50,000 57,125 Banco de Credito del Peru/Panama 144A unsec. sub. FRN 6.125%, 4/24/27 (Peru) 200,000 222,800 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRB 9.25%, perpetual maturity (Brazil) 200,000 192,000 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 200,000 205,069 Caixa Economica Federal 144A sr. unsec. unsub. notes 4.25%, 5/13/19 (Brazil) 150,000 149,438 Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7.50%, 1/10/23 (China) 200,000 214,762 State Bank of India/London 144A sr. unsec. unsub. notes 4.125%, 8/1/17 (India) 200,000 204,297 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5.25%, 9/13/22 (Turkey) 200,000 203,370 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 400,000 422,000 Government (1.2%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.20%, 1/22/18 (Supra-Nation) IDR 3,160,000,000 237,937 Oil and gas (15.3%) KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6.375%, 4/9/21 (Kazakhstan) $200,000 218,680 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 200,000 206,000 Nexen Energy ULC company guaranty sr. unsec. unsub. notes 6.40%, 5/15/37 (Canada) 100,000 133,776 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 200,000 215,179 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 180,000 197,586 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 785,000 760,469 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 200,000 192,750 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 50,000 17,883 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8.50%, 11/2/17 (Venezuela) 162,000 119,070 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 35,000 12,688 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 35,000 33,814 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 200,000 210,620 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 520,000 559,643 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. unsub. notes 9.75%, 8/14/19 (Trinidad) 100,000 110,900 Transportation (0.5%) DP World Sukuk, Ltd. 144A unsec. bonds 6.25%, 7/2/17 (United Arab Emirates) 100,000 103,663 Utilities and power (1.1%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6.875%, 7/30/19 (Brazil) 100,000 104,240 Engie Energia Chile SA 144A sr. unsec. unsub. notes 5.625%, 1/15/21 (Chile) 100,000 111,223 Total corporate bonds and notes (cost $7,027,876) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 1,209,001 $1,209,001 State Street Institutional Liquid Reserves Fund Trust Class 0.36% (P) Shares 110,000 110,000 U.S. Treasury Bills 0.269%, 9/8/16 (SEG) $16,000 15,999 Total short-term investments (cost $1,335,000) TOTAL INVESTMENTS Total investments (cost $19,432,845) (b) FORWARD CURRENCY CONTRACTS at 8/31/16 (aggregate face value $8,779,478) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/21/16 $107,504 $108,030 $526 Mexican Peso Buy 10/19/16 94,249 98,235 (3,986) Citibank, N.A. Brazilian Real Buy 10/3/16 223,866 211,652 12,214 Malaysian Ringgit Buy 11/16/16 690,930 693,146 (2,216) Mexican Peso Buy 10/19/16 578,490 576,069 2,421 South African Rand Buy 10/19/16 663,280 653,597 9,683 South African Rand Sell 10/19/16 629,750 652,015 22,265 Credit Suisse International Hong Kong Dollar Buy 11/16/16 48,754 48,750 4 Goldman Sachs International Indonesian Rupiah Buy 11/16/16 137,342 139,343 (2,001) Mexican Peso Buy 10/19/16 43,774 47,815 (4,041) Russian Ruble Buy 9/21/16 175,357 177,183 (1,826) Russian Ruble Sell 9/21/16 175,357 174,876 (481) Russian Ruble Sell 12/21/16 120,062 120,649 587 South African Rand Sell 10/19/16 63,029 70,652 7,623 HSBC Bank USA, National Association Hong Kong Dollar Sell 11/16/16 822,994 822,969 (25) JPMorgan Chase Bank N.A. Euro Sell 9/21/16 111,746 112,265 519 Indian Rupee Buy 11/16/16 196,744 197,239 (495) Russian Ruble Buy 9/21/16 330,967 330,442 525 Russian Ruble Sell 9/21/16 330,967 332,328 1,361 Russian Ruble Buy 12/21/16 324,060 325,463 (1,403) State Street Bank and Trust Co. Brazilian Real Buy 10/3/16 426,462 391,651 34,811 Colombian Peso Sell 10/19/16 85,392 84,347 (1,045) Hungarian Forint Sell 9/21/16 187,227 186,644 (583) Peruvian New Sol Sell 10/19/16 31,579 32,371 792 Polish Zloty Buy 9/21/16 712,956 706,077 6,879 Romanian Leu Sell 9/21/16 184,731 183,033 (1,698) Russian Ruble Buy 9/21/16 260,435 246,021 14,414 Russian Ruble Sell 9/21/16 260,435 261,866 1,431 Russian Ruble Buy 12/21/16 255,000 256,392 (1,392) Turkish Lira Buy 9/21/16 546,719 538,358 8,361 Total FUTURES CONTRACTS OUTSTANDING at 8/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1 $187,469 Dec-16 $342 U.S. Treasury Bond Ultra 30 yr (Short) 5 937,344 Dec-16 (1,541) U.S. Treasury Note 2 yr (Long) 4 873,250 Dec-16 492 U.S. Treasury Note 5 yr (Long) 4 485,000 Dec-16 555 U.S. Treasury Note 10 yr (Long) 4 523,688 Dec-16 305 U.S. Treasury Note 10 yr (Short) 2 261,844 Dec-16 (162) Total Key to holding's currency abbreviations ARS Argentine Peso BRL Brazilian Real COP Colombian Peso EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RON Romanian leu RUB Russian Ruble TRY Turkish Lira USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2015 through August 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $19,575,453. (b) The aggregate identified cost on a tax basis is $19,432,845, resulting in gross unrealized appreciation and depreciation of $758,495 and $1,099,694, respectively, or net unrealized depreciation of $341,199. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $498,196 $6,523,925 $5,813,120 $2,961 $1,209,001 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 1-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,373,876 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 15.6% Argentina 8.3 Mexico 8.3 Russia 7.2 United States 6.5 Chile 6.4 Indonesia 6.4 Turkey 5.7 Poland 3.6 El Salvador 3.1 Hungary 2.7 Peru 2.6 South Africa 1.7 Colombia 1.6 Malaysia 1.5 Supra-Nation 1.3 Venezuela 1.2 Philippines 1.2 Kazakhstan 1.2 Vietnam 1.1 Sri Lanka 1.1 China 1.1 Morocco 1.1 Austria 1.1 Costa Rica 1.1 India 1.1 Greece 1.1 Jamaica 1.0 Romania 0.9 Dominican Republic 0.8 Canada 0.7 Trinidad 0.6 United Arab Emirates 0.5 Cayman Islands 0.5 Ukraine 0.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,624 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $7,070,591 $— Foreign government and agency bonds and notes — 10,686,055 — Short-term investments 1,319,001 15,999 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $103,224 $— Futures contracts (9) — — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $124,416 $21,192 Interest rate contracts 1,694 1,703 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) 20 Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: Futures contracts§ $— $— $— $— $— $— $391 $— $391 Forward currency contracts# 526 46,583 4 — 2,405 — 66,688 124,416 Total Assets $526 $46,583 $4 $— $2,405 $391 $66,688 $124,807 Liabilities: Futures contracts§ — 1,453 — 1,453 Forward currency contracts# 3,986 2,216 — 8,349 25 1,898 — 4,718 21,192 Total Liabilities $3,986 $2,216 $— $8,349 $25 $1,898 $1,453 $4,718 $22,645 Total Financial and Derivative Net Assets $(3,460) $44,367 $4 $(139) $(25) $507 $(1,062) $61,970 $102,162 Total collateral received (pledged)##† $— $44,367 $— $— $— $— $— $— Net amount $(3,460) $— $4 $(139) $(25) $507 $(1,062) $61,970 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2016
